Title: From James Madison to Edward Livingston, 25 March 1805
From: Madison, James
To: Livingston, Edward


Sir
Department of State 25 March 1805
Viewing the memorial of Baron Bastrop as in every light a private claim, it would not have been consistent with usage to transmit it officially to Congress. The documents, accompanying your letter of the 2nd. ult. which is just received, sh<all> however be put into the hands of any gentleman you may be pleased to designate, at the next session. I am, Sir, very respectfully Your most obed. servt.
James Madison
